DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-   is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfeffer et al. (WO 2017/216473).
Pfeffer et al. disclose the following claimed limitations:
* Re clm 1, a printer/1/ (Abst., figs 1-15);   
* a printhead/4/ configured to selectively cause a mark to be created on a substrate/10/ (p. 5, ln 15-p. 6, ln 13, p 23, ln 24-p. 24, ln 25, p. 28, ln 1- p. 30, ln 34, figs 1-15);
* a stepper motor/21/ having an output shaft coupled to the printhead, the stepper motor being arranged to vary the position of the printhead (p. 5, ln 15-p. 6, ln 13, p 23, ln 24-p. 24, ln 25, p. 28, ln 1- p. 30, ln 34, figs 1-15);
* a sensor/8,9, clm 1/ configured to generate a signal indicative of an angular position of the output shaft of the stepper motor (p. 5, ln 15-p. 6, ln 13, p 23, ln 24-p. 24, ln 25, p. 28, ln 1- p. 30, ln 34, figs 1-15);
* a controller/74/ arranged to generate control signals for the stepper motor; said control signals being at least partially based upon an output of said sensor and at least partially based 
* said control signals comprise a first control signal configured to cause said field angle to have a predetermined value, and a second control signal configured to cause said magnetic field to have a predetermined magnitude; and said controller is configured to vary said first and second control signals based upon said target position and said output of said sensor (p. 5, ln 15-p. 6, ln 13, p 23, ln 24-p. 24, ln 25, p. 28, ln 1- p. 30, ln 34, clms 1-10, figs 1-15);
* Re clm 2, wherein the first control signal is generated based upon the signal indicative of an angular position of the output shaft of the stepper motor so as to cause the field angle to have said predetermined value (p. 23, ln 24-p. 24, ln 25, figs 1-15).

* Re clm 3, wherein said controller is configured to vary said first and second control signals based upon a position control signal, said position control signal being generated based upon said target position and said output of said sensor (p. 23, ln 24-p. 24, ln 25, figs 1-15).

* Re clm 4, wherein said controller is configured to vary said first and second control signals based upon a predetermined relationship with position control signal (p. 23, ln 24-p. 24, ln 25, figs 1-15).


* Re clm 6, wherein said controller is configured to vary said first control signal according to the first predetermined relationship when said position control signal satisfies a first predetermined condition (p. 23, ln 24-p. 24, ln 25, figs 1-15).

* Re clm 7, wherein said controller is configured to vary said first control signal according to the first predetermined relationship, and control said second control signal to have a fixed value when said position control signal satisfies the first predetermined condition (p. 23, ln 24-p. 24, ln 25, figs 1-15).

* Re clm 12, wherein the controller comprises a position controller arranged to receive said target position and said signal indicative of an angular position of the output shaft of the stepper motor, and generate said position control signal, said position control signal being indicative of a predetermined torque to be generated by the stepper motor (p. 5, ln 15-p. 6, ln 13, figs 1-15).

* Re clm 17, wherein the printhead is rotatable about a pivot and wherein the stepper motor is arranged to cause rotation of the printhead about the pivot to vary the position of the printhead relative to the printing surface (p. 5, ln 15-p. 6, ln 13, p 23, ln 24-p. 24, ln 25, p. 28, ln 1- p. 30, ln 34, figs 1, 2, 4, & 6).


* Re clm 21, wherein; said stepper motor is a first motor, and the printhead drive mechanism comprises a second stepper motor (p. 5, ln 15-p. 6, ln 13, p 23, ln 24-p. 24, ln 25, p. 28, ln 1- p. 30, ln 34, figs 1, 2, 4, & 6).

* Re clm 23, further comprising: a second sensor configured to generate a signal indicative of an angular position of the output shaft of the second motor (p. 5, ln 15-p. 6, ln 13, p 23, ln 24-p. 24, ln 25, p. 28, ln 1- p. 30, ln 34, figs 1-15);
* and a controller arranged to generate second control signals for the second motor, said second control signals being at least partially based upon an output of said second sensor and at least partially based upon a second target position: wherein: said second control signals for the stepper motor are arranged to cause a second magnetic field to be generated by windings of the second motor, a second field angle being defined between an angular position of the output shaft of the second motor, and an orientation of the generated second magnetic field (p. 5, ln 15-p. 6, ln 13, p 23, ln 24-p. 24, ln 25, p. 28, ln 1- p. 30, ln 34, figs 1-15); 
* said second control signals comprise a first second control signal configured to cause said second field angle to have a second predetermined value, and a further second control signal 
* said controller is configured to vary said first and further second control signals based upon said second target position and said output of said second sensor (p. 5, ln 15-p. 6, ln 13, p 23, ln 24-p. 24, ln 25, p. 28, ln 1- p. 30, ln 34, figs 1-15).

* Re clm 24, wherein the printer is a thermal printer and wherein the printhead is configured to be selectively energised so as to generate heat which causes the mark to be created on the substrate (p. 27, ln 21-p. 28, ln 9, p. 33, lns 14-18, figs 1-4).

* Re clm 28, a thermal transfer printer/1/ (Abst., figs 1-15);
* first and second spool supports/6a,7a/ each being configured to support a spool of ink carrying ribbon (p. 5, ln 15-p. 6, ln 13, p 23, ln 24-p. 24, ln 25, figs 1-3);
* a ribbon drive/fig 1/ configured to cause movement of ribbon from the first spool support to the second spool support (p. 5, ln 15-p. 6, ln 13, p 23, ln 24-p. 24, ln 25, figs 1-3);
* a printhead/21/ configured to be selectively energised so as cause ink to be transferred from the ribbon to the substrate so as to cause a mark to be created on the substrate (p 23, ln 24-p. 24, ln 25, p. 28, ln 1- p. 30, ln 34, figs 1-4);
* the ribbon drive comprising:  a stepper motor/6,7 fig 1/ having an output shaft operably associated with one of said spool supports, the stepper motor being arranged to cause said one of the spool supports to rotate to cause said movement of ribbon from the first spool support to the second spool support (p. 5, ln 15-p. 6, ln 13, p 23, ln 24-p. 24, ln 25, p. 28, ln 1- p. 30, ln 34, figs 1-15);

	* a controller/74, fig 9/ arranged to generate control signals for the stepper motor (p. 5, ln 15-p. 6, ln 13, p 23, ln 24-p. 24, ln 25, p. 28, ln 1- p. 30, ln 34, figs 1-15);
*  said control signals/p. 23, ln 24-p. 24 ln 25/ being at least partially based upon an output of said sensor and at least partially based upon a target position wherein: said control signals/see clms 1 & 69 / for the stepper motor are arranged to cause a magnetic field to be generated by windings of the stepper motor, a field angle being defined between an angular position of the output shaft of the stepper motor, and an orientation of the generated magnetic field; said control signals comprise a first control signal configured to cause said field angle to have a predetermined value, and a second control signal configured to cause said magnetic field to have a predetermined magnitude (p. 5, ln 15-p. 6, ln 13, p 23, ln 24-p. 24, ln 25, p. 28, ln 1- p. 30, ln 34, figs 1-15);
* and said controller is configured to vary said first and second control signals based upon said target position and said output of said sensor (p. 5 ln 15-p. 6, ln 13, see clm 69).
Allowable Subject Matter
4.	Claims 8-11 & 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for allowance of claims 8-10 is the inclusion of the limitations of a printer that includes wherein said controller is configured to vary said second control signal based upon a second predetermined relationship with said position control signal. It is this 
The primary reason for allowance of claim 11 is the inclusion of the limitations of a printer that includes wherein predetermined relationship with said position control signal and control said first control signal the first relationship defines a first control resolution and the second relationship defines a second control resolution, the first control resolution being higher than the second control resolution. It is this limitation found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The primary reason for allowance of claim 13 is the inclusion of the limitations of a printer that includes wherein the position controller is arranged to generate a position error signal based on said target position and said output of said signal indicative of an angular position of the output shaft of the stepper motor, and generate said position control signal based upon said position error signal. It is this limitation found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claim 14 is the inclusion of the limitations of a printer that includes wherein the controller is configured to generate said target position based on a desired printhead motion profile. It is this limitation found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.

Communication With The USPTO
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853